VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action for damages in the Municipal Court of Cleveland wherein Wendel J. Fry was plaintiff and Florence A. Howie was defendant. Fry purchased from Howie the lease of a rooming house, together with the furnishings and good will. Immediately after the sale, Howie approached a number of roomers and urged them to leave, telling them all kinds of evil rumors about Fry; that the woman Fry lived with was neither his wife nor his sister, and that he would keep a bad house. As a result, when Fry took possession there were only two roomers left and the good will of the place was destroyed. The action was for slander and contained four causes of action. In the Municipal Court, judgment was rendered for Fry for $1,800. Howie prosecuted error. Held by the Court of Appeals:
All of the causes of action might well have been condensed into one. While the action was in slander, it does not contain averments sufficient to make out an action in slander, but it does state facts which show that Howie’s conduct destroyed the good will of the business, which was a thing of value, and that Fry was damaged thereby. There is no error of substantial merit and the judgment is affirmed.